Citation Nr: 1018384	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-12 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for multiple myeloma as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his wife


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, and issued by the Detroit, Michigan RO, 
which denied the benefit sought on appeal.  

The Veteran testified before the Board in April 2010.  A copy 
of the transcript of this hearing has been associated with 
the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  There is a competent diagnosis of multiple myeloma; this 
disability is manifest to a degree of 10 percent or more.

3.  The Veteran had service in the Republic of Vietnam.


CONCLUSION OF LAW

Service connection for multiple myeloma is warranted.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.

The Veteran contends that he developed multiple myeloma after 
service as a result of exposure of an herbicide agent during 
service in the Republic of Vietnam.  At the time of the Board 
hearing, and subsequent to the hearing, the Veteran submitted 
additional evidence.  He waived initial consideration of this 
evidence by the Agency of Original Jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Multiple myeloma is 
among the diseases listed.

The records establishes that the Veteran had service in the 
Republic of Vietnam.  Under the facts of this case, in order 
for service connection to be warranted, the evidence must 
establish that the Veteran has this disability and that it 
has manifest to a degree of 10 percent (compensable) or more.

The Veteran has submitted private treatment records from 
specialists showing that he has multiple myeloma.  In some 
documents, to include the most recent diagnosis of record, 
the diagnosis is shown as "smoldering multiple myeloma."  

The Veteran has also submitted a substantial amount of 
treatise materials.  These materials include descriptions of 
the diagnostic criteria for diagnosis of multiple myeloma.

The Veteran underwent a February 2008 VA examination.  The 
examiner described the history of the diagnosis of the 
Veteran's disability.  He reported that the Veteran 
complained of diffuse aching in the muscles, arms, and bones.  
The examiner diagnosed smoldering myeloma.  

In April 2009, two VA physicians wrote that they were asked 
to review all medical records in the claims file and clarify 
the proper diagnosis of the Veteran's disability.  The 
clinicians outlined the diagnostic criteria for "multiple 
myeloma" versus "asymptomatic (smoldering) multiple 
myeloma."  After review of this criteria and review of the 
evidence, the physicians wrote that in the "strictest 
sense" the Veteran did not meet the criteria for multiple 
myeloma, but rather had asymptomatic multiple myeloma.  They 
clinician outlined the number of cases of asymptomatic 
multiple myeloma that develop into active multiple myeloma.  
In a July 2009 private treatment record, a clinician listed 
in past medical history that the Veteran had peripheral 
neuropathy related to myeloma.  

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.


After review of the evidence of record, the Board finds that 
service connection is warranted.   Regardless of whether the 
disease process is currently active or whether the disease 
will ever become fully active, in the Board's judgment, the 
diagnosis of "smoldering" or "asymptomatic" multiple 
myeloma represents a sufficient diagnosis on which to base 
service connection.  The evidence shows that there is a 
disease for which the Veteran must obtain regular care and 
evaluations, and it is not necessary to await the possible 
development of active multiple myeloma prior to establishing 
service connection.  The appropriate rating to be assigned, 
based on the current state of the disease and symptoms, will 
be assigned by the RO when effectuating the grant of service 
connection.  Simply because there may be a noncompensable 
rating assigned at this time is not relevant to the finding 
of entitlement to service connection pursuant to McClain v. 
Nicholson, 21 Vet. App. 319 (2007).

The Veteran had service in the Republic of Vietnam.  On the 
basis of this service, service connection is warranted for 
multiple myeloma if there is a diagnosis and the disability 
has been manifest to a compensable degree at any time during 
the period in question.  Although cognizant that the 
disability has been labeled as "asymptomatic" at most 
times, this appears to be a diagnostic classification.  The 
record details that the Veteran has present symptoms 
associated with the disease, to include evidence that he has 
a related peripheral neuropathy.  Thus, resolving all doubt 
in the Veteran's favor, the Board finds that the disability 
is at least manifest to a compensable degree.  See 38 C.F.R. 
§ 3.307.  As noted above, the appropriate rating to be 
assigned will be determined upon effectuating this grant of 
benefits.


ORDER


Service connection for multiple myeloma is warranted.

____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


